NOT FOR PUBLICATION IN WEST'S HAWAII REPORTS OR THE PACIFIC REPORTER




                                            Electronically Filed
                                            Intermediate Court of Appeals
                                            CAAP-XX-XXXXXXX
                                            08-NOV-2021
                                            08:34 AM
                                            Dkt. 141 ODSD

                        NO. CAAP-XX-XXXXXXX

               IN THE INTERMEDIATE COURT OF APPEALS

                      OF THE STATE OF HAWAI#I


            RONALD GIT SUM AU, Plaintiff-Appellant, v.
      CADES SCHUTTE LLP, DENNIS CHONG KEE, as partner and
      individually, CHRISTOPHER T. GOODIN, as partner and
         individually, TRUSTEES OF THE ESTATE OF BERNICE
        PAUAHI BISHOP, also known as KAMEHAMEHA SCHOOLS,
                       Defendants-Appellees

       APPEAL FROM THE CIRCUIT COURT OF THE FIRST CIRCUIT
                    (CIVIL NO. 18-1-0559-04)


                      ORDER DISMISSING APPEAL
        (By:   Ginoza, C.J., Wadsworth and McCullen, JJ.)

          Upon review of the record, it appears that:
          (1) On March 29, 2021, Defendants-Appellees Cades
Schutte LLP (Cades Schutte), Dennis Chong Kee (Chong Kee), as
partner and individually, Christopher T. Goodin (Goodin), as
partner and individually, and Trustees of the Estate of Bernice
Pauahi Bishop, also known as Kamehameha Schools (collectively
Appellees), filed a Suggestion of Death Upon the Record for self-
represented Plaintiff-Appellant Ronald Git Sum Au. Attached to
the document is an exhibit, which indicates that Ronald Git Sum
Au is deceased.
          (2) On April 1, 2021, this court issued an Order
(April 1, 2021 Order) stating, among other things, that any party
or a personal representative of Ronald Git Sum Au shall file,
within 30 days of the entry of the April 1, 2021 Order, a
statement advising this court whether a personal representative
has been appointed and, if so, whether that person wishes to
 NOT FOR PUBLICATION IN WEST'S HAWAII REPORTS OR THE PACIFIC REPORTER

substitute into the case, under Hawai#i Rules of Appellate
Procedure (HRAP) Rule 43(a).
          (3) No response to the April 1, 2021 Order was filed.
          (4) On July 6, 2021, this court issued an Order in the
instant appeal (July 6, 2021 Order) recognizing that in an
unrelated appeal, In the Matter of the Application of Ronald Git
Sum Au v. 3908 Kamoku LLC, CAAP-XX-XXXXXXX (3908 Kamoku Matter),
the appellees filed an amended suggestion of death upon the
record for Ronald Git Sum Au, where counsel stated his belief
that Natalie A. Nishida (Nishida) will be the personal
representative of Ronald Git Sum Au's estate, and that Ronald Git
Sum Au's son, Hawai#i attorney Ryan G.S. Au, does not represent
Nishida in a legal capacity but agreed to accept and facilitate
service on her behalf, noting that Ryan G.S. Au and Nishida are
siblings.
          (5) The July 6, 2021 Order stated, among other things,
that any party or a personal representative of Ronald Git Sum Au
shall file, within 30 days of the entry of the July 6, 2021
Order, a statement advising this court whether a personal
representative has been appointed and, if so, whether that person
wishes to substitute into the case, under HRAP Rule 43(a).
          (6) The appellate clerk was ordered to mail a copy of
the July 6, 2021 Order to, among others, Ryan G.S. Au at his
address on record with the Hawaii State Bar Association, for
distribution to Natalie A. Nishida. It appears the appellate
court clerk did so on August 4, 2021.
          (7) No response to either the April 1, 2021 Order or
the July 6, 2021 Order was filed.
          (8) On July 29, 2021, in the 3908 Kamoku Matter,
Nishida, as Personal Representative for the Estate of Ronald Git
Sum Au, by and through her counsel Gerald H. Kurashima, filed a
motion for substitution of parties, which motion was granted by
this court's order, filed on August 9, 2021. No such motion was
filed in the instant appeal.
          (9) On October 15, 2021, this court ordered, among
other things that within 21 days from the date of the order, the
parties shall file their respective position statements stating

                                  2
 NOT FOR PUBLICATION IN WEST'S HAWAII REPORTS OR THE PACIFIC REPORTER

how the death of appellant, and the failure of appellant's
personal representative to file a motion to substitute as a
party, affects this appeal.
          (10) On October 18, 2021, Appellees Cades Schutte,
Chong Kee, and Goodin filed their response to the October 15,
2021 Order. Attached to the response is a letter to Chong Kee
and Goodin from Nishida indicating she does not wish to
substitute into this case or to pursue this matter, and asking
Chong Kee and Goodin to file a statement to that effect in this
appeal. Appellees thus request that this appeal be dismissed,
and they served Nishida with their October 18, 2021 response at
the address indicated in Nishida's letter.
          Therefore, IT IS HEREBY ORDERED that the appeal is
dismissed, under HRAP Rule 43(a), based upon Nishida's decision
not to substitute into this case.
          IT IS FURTHER ORDERED that the appellate clerk shall
mail a copy of this order to Ronald Git Sum Au at his address on
record with the Hawaii State Bar Association.
          IT IS FURTHER ORDERED that the appellate clerk shall
mail a copy of this order to Nishida at the following address as
reflected in her letter to Chong Kee and Goodin: 45-230 Mahinui
Place, Kaneohe, Hawaii 96744.
          DATED: Honolulu, Hawai#i, November 8, 2021.


                                      /s/ Lisa M. Ginoza
                                      Chief Judge

                                      /s/ Clyde J. Wadsworth
                                      Associate Judge


                                      /s/ Sonja M.P. McCullen
                                      Associate Judge




                                  3